Oldham, J. The main question presented in this case is whether the circuit court properly excluded the evidence offered by the plaintiff in error to prove that the note sued upon had been assigned to Chester Ashley. The evidence as given was clearly admissible under the issue formed by the pleadings. 1 Ch. PI. 472. Although the evidence so given and excluded did not establish such an assignment as would divest the defendant in error of his interest in the note and vest it in Ashley, yet it was admissible as tending to establish the fact and with additional evidence would have done so. That evidence does not establish a fact in issue is no ground for excluding such evidence provided it is legitimate under the issue formed. Had the evidence not been excluded the judgment of the circuit court would have been the same. It was proven that on the back of the note there was an endorsement in the hand writing of the plaintiff below, to Chester Ashley, but there was no proof that a complete transfer was made by delivery, without which the assignment was incomplete. Upon this point we do not conceive that there is error for which the judgment should be reversed. In other respects the proceedings of the court below are regular, and the verdict and judgment fully warranted and sustained by the evidence as disclosed by the bill of exceptions. Affirmed.